SCHWAB, C. J.,
specially concurring.
Assuming that the OLCC should have cited the pertinent regulation in its order of suspension, I would nevertheless have affirmed under the provisions of ORS 183.480 (7) (a) because the reason for the suspension is clear and the petitioner could have suffered no possible prejudice.
However, since all that the majority opinion requires is that the OLCC perform the purely clerical exercise of issuing an amended order citing the regulation, no useful purpose would he served by a dissent.